EXHIBIT 10.38

PURCHASING AGREEMENT

          This Purchasing Agreement (the “Agreement”) dated as of the 31 day of
January, 2003, by and among the undersigned, PROLONG SUPER LUBRICANTS, INC., 6
Thomas, Irvine, California  92618, a Nevada corporation (hereinafter called
“CLIENT”) and FIRST CAPITAL CORPORATION which does business in California as FC
Commercial Corporation, an Oklahoma corporation (hereinafter called
“PURCHASER”).  CLIENT and PURCHASER agree as follows:

1.       PURPOSE OF AGREEMENT.

          CLIENT desires to obtain financing in the amount of One Million Five
Hundred Thousand and No/100 Dollars($1,500,000.00)(the “Purchasing Limit”) by
selling and assigning to PURCHASER Accounts (as hereinafter defined) at a
discount below face value.

2.       DEFINITIONS.

          “Account” means and includes all of CLIENT’S present and future right
to payment for goods, merchandise, or inventory sold, rented, or leased, or for
services rendered, including without limitation, those which are not evidenced
by instruments or chattel paper, and whether or not they have been earned by
performance.  This definition shall include the definition of “accounts” as that
term is used in the Uniform Commercial Code in each state in which the
Collateral is located.

          “Advances” means all funds remitted to CLIENT by PURCHASER and at
CLIENT’S request from the sale and assignment of certain of CLIENT’S  Accounts
to PURCHASER.

          “Base Rate” means Base Index plus two and one-quarter percent (2.25%).

          “Base Index” means the higher of (but in no event less than four and
three-quarters percent (4.75%) per annum):

 

(A)

the highest prime rate published daily in  The Wall Street Journal under “Money
Rates” or in such other nationally published source as PURCHASER may, from time
to time hereafter, reasonably designate in writing, whether such rate is
actually ever charged or paid; or

 

 

 

 

(B)

in the event governmental actions are instituted that unduly control market
forces, the rate for 90-day dealer-placed commercial paper (or the mid-point in
the range of such rate, if more than one rate is published), as then most
recently quoted either in the Federal Reserve Rate Report which customarily
appears in the Friday issue of  The Wall Street Journal under “Money Rates” or
in such other nationally published source as PURCHASER may, from time to time
hereafter, reasonably designate in writing.

          “Customer” means CLIENT’S customer or the account debtor.

          “Collateral” means the intangible or tangible property given as
security to PURCHASER by CLIENT for any obligations and liabilities of CLIENT to
PURCHASER under the Agreement as further defined in Section 5 herein.

          “Customer Dispute” means any claim by a Customer against CLIENT, of
any kind whatsoever, valid or invalid, that  reduces the amount collectible from
Customer by PURCHASER.

          “Liabilities” means any and all Advances, obligations and indebtedness
of CLIENT to PURCHASER of any and every kind and nature, howsoever created,
arising or evidenced and howsoever owned, held or acquired, whether now or
hereafter existing, whether now due or to become due, direct or indirect and
whether arising or existing under written or oral agreement or by operation of
law.

3.       PURCHASE:  GENERAL TERMS.

          3.1     Purchasing Fee.    CLIENT agrees to offer and sell and
PURCHASER agrees to buy certain Accounts from CLIENT at a discount (“Purchasing
Fee”) of one-quarter of one percent (.25%) of PURCHASER’S total monthly average
Advances outstanding.  Such fee shall be charged against CLIENT’S reserve
account on the first day of each month.

          3.2     Reserve.     PURCHASER may reserve and withhold an amount in a
reserve account equal to twenty-five percent (25.0%) of the gross face amount of
all Accounts purchased (“Reserve”).  Said Reserve may be held by PURCHASER and
applied by PURCHASER against charge-backs or any obligations of CLIENT to
PURCHASER, or until any reasonably anticipated claims are fully paid and
satisfied.   The net balance of the Reserve will be made available to CLIENT on
a daily basis pursuant to 3.5(B).  CLIENT gives to PURCHASER a security interest
in this Reserve, which secures all obligations arising under this Agreement.

Purchasing Agreement-Page No.1

PUR.BIN 10\00



--------------------------------------------------------------------------------

          3.3     Approval.  PURCHASER reserves the right not to purchase an
Account unless such Account is first submitted to PURCHASER by CLIENT for
approval, which approval shall not be unreasonably withheld.  Notwithstanding,
PURCHASER is not obligated to buy any Account from CLIENT.

          3.4     Sole Property.     Upon the purchase of an Account by
PURCHASER, all payments on said Account shall be the sole property of
PURCHASER.  Any interference by CLIENT with this payment may result in civil
and/or criminal liability.

          3.5     Additional Fees/Discounts and Reserve Program.     PURCHASER
will fund to CLIENT seventy-five percent (75.0%) of the face value of each
Account.  The Reserve will be deducted by PURCHASER from the Accounts at the
time of purchase.  Additional fees/discounts may be taken by PURCHASER from the
Reserve as described in (A) through (E)  below.  PURCHASER retains the right in
its sole absolute discretion, and in respect of which PURCHASER shall have no
Liability, to revise said Reserve from time to time if in PURCHASER’S judgment
it is necessary to protect CLIENT with regard to any obligations owing by CLIENT
to PURCHASER, or to protect PURCHASER against possible returns, claims or
defenses of CLIENT’S Customers or any other contingencies.

          (A)     CLIENT shall pay PURCHASER an additional fee based on the 
daily balance of outstanding Liabilities multiplied by the Base Rate.  The fee
shall be computed on the basis of actual days elapsed  and a 360-day year.  The
Base Index in effect shall be determined by PURCHASER on a daily basis, with
adjustments to such BASE INDEX to be made on the same date as any change in the
Base Index is determined by PURCHASER, which index shall be used in computing
the Base Fee which is payable until the next announced change in the Base
Index.  Such fee will be calculated monthly and charged against CLIENT’S
Reserve.

          For the purpose of computing fees hereunder payments shall be applied
by PURCHASER on account of the Liabilities three (3) business days after same
have been deposited into PURCHASER’S operating bank account, and no such item
received by PURCHASER shall constitute payment to PURCHASER unless such item is
actually collected by the bank at which PURCHASER maintains its operating
account and such collection is credited to PURCHASER’S account.  Notwithstanding
anything to the contrary herein, all such items of payment shall, solely for the
purpose of determining the occurrence of an Event of Default, be deemed received
upon actual receipt by PURCHASER, unless the same is subsequently dishonored for
any reason whatsoever.  All payments made by or on behalf of and all credits due
any CLIENT may be applied and reapplied in whole or in part to any of the
Liabilities to the extent and in the manner PURCHASER deems advisable.

          (B)     The net balance of Reserve funds shall be paid in accordance
with the provisions of Article 3.2.  The Reserve releases will be made available
by PURCHASER to CLIENT each business day.  Reserve releases are made only on
Accounts that are paid by Customers or Accounts that are charged back,
repurchased or otherwise settled by CLIENT in full.  Reserve releases are
subject to the computer closing date for that period which is usually several
days prior to the stated release dates.

          If an Event of Default has occurred and is continuing, or, in the
event CLIENT shall cease selling Accounts to PURCHASER, PURCHASER shall not pay
the amount in the Reserve to CLIENT until all Accounts have been collected or 
PURCHASER has determined, in its sole and commercially reasonable discretion,
that it will make no further efforts to collect any Accounts and all sums due
PURCHASER hereunder have been paid.

          (C)     CLIENT agrees to pay PURCHASER a facility fee of
three-quarters of one percent (.75%) of the Purchasing Limit. The facility fee
shall be charged against the CLIENT’S Reserve at closing and at the beginning of
year two (2) and, upon renewal, each subsequent year thereafter.

          (D)     During the term of this Agreement, CLIENT shall pay to
PURCHASER an audit fee of Five Hundred and No/100 Dollars ($500.00) each day an
examination is in progress, plus all of PURCHASER’S actual out-of-pocket
expenses incurred while performing field examinations.  The audit fee shall be
charged against the CLIENT’S Reserve.

          (E)     During the term of this Agreement, CLIENT agrees to adopt,
utilize, and abide by any available internet reporting systems provided for its
use by PURCHASER.  CLIENT shall have ninety (90) days following notification by
PURCHASER that an internet reporting system is in place to make any necessary
adjustments to its systems and to begin providing all reports and collateral
information to PURCHASER via such internet systems proscribed by PURCHASER.  If
CLIENT fails to report as required within the initial ninety (90) day period or
at any time thereafter, CLIENT agrees to pay to PURCHASER a monthly fee of Three
Hundred and No/100 Dollars ($300.00).   Said fee shall be charged against
CLIENT’S Reserve.

          3.6     CLIENT agrees that the total of the net average outstanding
balance of Advances for the month shall not be less than Seven Hundred Fifty
Thousand and No/100 Dollars ($750,000.00).  If the net average outstanding
Advance balance for the month is below Seven Hundred Fifty Thousand and No/100
Dollars ($750,000.00), then the CLIENT will pay a fee calculated as follows:
Seven Hundred Fifty Thousand and No/100 Dollars ($750,000.00) minus actual
average Advance balance multiplied by one-quarter of one percent (.25%).

Purchasing Agreement-Page No. 2.

PUR.BIN 10\00



--------------------------------------------------------------------------------

This fee will be calculated monthly and charged against CLIENT’S reserve account
on the first day of the month following execution hereof and on the same day of
each month and every succeeding month thereafter during the term hereof and at
maturity.

          3.7     Required Forms.     When CLIENT offers a schedule of Accounts
to PURCHASER for sale, PURCHASER shall receive an original invoice and a copy
thereof, a copy of the bill of lading, shipping document or proof of delivery,
and contract, purchase order, and/or a purchase order number which corresponds
with said invoice(s), as appropriate to the business of CLIENT.

          3.8     Repurchase of Accounts.     CLIENT will repurchase from
PURCHASER any and all Accounts not paid within ninety (90) days from date of
invoice* at One Hundred Percent (100%) face value in one of the following
manners or combination thereof at PURCHASER’S option: (1) By submitting new
Accounts, (2) By deducting said amount from the Reserve release due CLIENT, or
(3) By requesting  payment from CLIENT.  All short payments, discounts and any
other obligations CLIENT may have to PURCHASER will be deducted in the same
manner.

*

Accounts generated by the Auto Zone shall have a one hundred twenty (120) day
eligibility window.

 

Accounts generated by Advanced Auto shall have a one hundred thirty-five (135)
day eligibility window.

          Notwithstanding the repurchase of an Account by CLIENT, any such
Account so repurchased shall remain as Collateral in which the security interest
of PURCHASER shall continue as provided for under this Agreement.

          3.9     Reimbursable Expenses.     PURCHASER incurs certain routine
expenses and audit fees in the course of performing its functions with respect
to the Accounts, a portion of which PURCHASER shall be entitled to deduct from
the Reserve account.  However, PURCHASER shall not be entitled to any deductions
for routine expenses not specifically listed in this paragraph.  The following
is an itemization of the routine deductions to which PURCHASER shall be
entitled:  all reasonable out-of-pocket travel expenses of auditors for each
field examination performed, long distance telephone charges, reasonable legal
fees incurred in collecting the Accounts, postage, credit reports, wire
transfers, overnight mail delivery, UCC searches, tax lien searches, filing
fees, ACH transfers, incoming wires, returned items, bank charges and over
advance fees.

          3.10    Notification.     PURCHASER is hereby authorized, at its full
discretion, to notify any Customer of  CLIENT that PURCHASER has purchased the
Customer’s Account and that the Customer must make payments directly to
PURCHASER.

          3.11    Assignment.     CLIENT shall from time to time sell, transfer
and assign Accounts to PURCHASER and said Accounts shall be identified by
separate and subsequent written assignments on a form to be provided to CLIENT
by PURCHASER and reasonably acceptable to CLIENT.

          3.12    Double Payments.     Should PURCHASER receive a double payment
on an Account or other payment which is not identified, PURCHASER shall carry
these sums as open items and shall return them to said payor upon proper
identification.  After six months following receipt of such payments, PURCHASER
may, if it so elects, consider such payment or unidentified items as credits
towards any outstanding obligations of CLIENT.

          3.13    Maximum Account.     The outstanding amount in CLIENT’S
account with PURCHASER (that is, Accounts purchased by PURCHASER from CLIENT and
not yet paid by Customer) shall not exceed the sum of One Million Five Hundred
Thousand and No/100 Dollars ($1,500,000.00), except PURCHASER may purchase
additional Accounts from or advance additional sums to CLIENT as PURCHASER may
from time to time at PURCHASER’S sole discretion determine.

4.       TERMINATION

          This Agreement shall continue in effect for two (2)years from the
initial purchase date hereof (the “Termination Date”) and shall be automatically
renewed for successive periods of one (1) year (the “Renewal Termination Date”)
unless terminated as follows:

          (a)     PURCHASER may terminate the Agreement at any time after the
date of this Agreement by giving CLIENT sixty (60) days prior written notice of
such termination, by certified mail; or

          (b)     Except as detailed in Section 4(c), CLIENT may terminate this
Agreement on the Termination Date or any Renewal Termination Date by giving
PURCHASER sixty (60) days prior written notice of such termination, by certified
mail; or

          (c)     CLIENT may terminate this Agreement upon five (5) days prior
written notice to PURCHASER, by certified mail, should PURCHASER  fail to
purchase less than fifty percent (50.0%) of the Accounts offered for sale by
CLIENT to PURCHASER within any sixty (60) consecutive day period during the term
of this Agreement; or

Purchasing Agreement-Page No. 3.

PUR.BIN 10\00



--------------------------------------------------------------------------------

          (d)     Upon the occurrence of any Event of Default by CLIENT,
PURCHASER may terminate this Agreement immediately, without notice.  Upon the
effective date of termination, whether such termination is pursuant to the
occurrence of an Event of  Default or otherwise, all obligations shall become
immediately due and payable without notice or demand. 

          No termination of this Agreement, however occurring, shall affect
Liabilities and obligations of CLIENT or the rights, powers and remedies of
PURCHASER under this Agreement or the security interest granted PURCHASER
hereunder with respect to existing or future Collateral, until all Accounts have
been paid by Customers or CLIENT to PURCHASER and until all Liabilities or
obligations of CLIENT to PURCHASER are paid or otherwise satisfied in full.

5.       GRANT OF SECURITY INTEREST.

          To induce PURCHASER to enter into this Agreement, CLIENT gives to
PURCHASER as collateral for the repayment of any and all its obligations and
Liabilities to PURCHASER a security interest in CLIENT’S present and future
accounts, instruments, documents, chattel paper, general intangibles, deposit
accounts, investment property, commercial tort claims, letter of credit rights,
letters of credit and inventory, as more fully described as follows: (hereafter
collectively called Collateral): (a)  all  Accounts, whether now existing or
hereafter arising; all chattel papers, documents and instruments, whether now
existing or hereafter arising relating to Accounts; all rights now or hereafter
existing in and to all security agreements, leases, and other contracts securing
or otherwise relating to Accounts or such chattel papers, documents and
instruments;  (b)  all  general intangibles of any kind, whether now existing or
hereafter arising; all chattel papers, documents and instruments whether now
existing or hereafter arising relating to general intangibles; all rights now or
hereafter existing in and to all security agreements, leases, and contracts
securing or otherwise relating to general intangibles or such chattel papers,
documents and instruments;  (c)  all inventory in all of its forms, whether now
owned or hereafter acquired, wherever  located, all accessions or additions
thereto, products thereof, whether now owned or hereafter acquired; (d) all
goods, machinery, equipment, furniture and fixtures in all of its forms, whether
now owned or hereafter acquired and wherever located;  all parts thereof; 
attachments, accessions and additions thereto;  and all replacements and
substitutions therefor; and (e)  the proceeds, products, additions to,
substitutions for and accessions of any property described in subparagraphs (a),
(b), (c) and (d) above.

6.       GENERAL REPRESENTATIONS, WARRANTIES, AND COVENANTS.

          CLIENT warrants and/or covenants that during the term of this
Agreement and so long as any Liabilities to PURCHASER remain unpaid that:

          (a)     CLIENT  is a corporation duly organized, existing, and in good
standing under the laws of the state or country of its incorporation, as
represented at the beginning of this Agreement, qualified or licensed to do
business in all other countries, states and provinces in which the laws thereof
require CLIENT to be so qualified and/or licensed, except to the extent that a
failure to be so qualified or licensed would not have a material affect on
CLIENT;

          (b)     CLIENT has not, during the preceding five (5) years preceding
the Agreement, been at any other location or known as or used any other
corporate or fictitious name, except as disclosed to PURCHASER.

          (c)     CLIENT has the corporate power and authority to make, 
deliver  and perform this Agreement  and the other agreements hereunder and has
taken all corporate action necessary to be taken by it to authorize the sale of
its Accounts  on the terms and conditions of this Agreement;

          (d)    CLIENT’S business is solvent;

          (e)    CLIENT will file all federal, state and local tax returns and
other reports CLIENT is required by law to file, maintain adequate reserves for
the payment of all taxes, assessments, governmental charges, and other similar
charges, and (unless being contested in good faith) pay promptly, when due, all
such taxes, assessments, and other charges.

          (f)     At the time an Account is offered for sale by CLIENT to
PURCHASER, said Customer’s business is, to the best of CLIENT’S information and
knowledge, solvent;

          (g)    CLIENT is, at the  time  of  purchase  by  PURCHASER,  the
lawful  owner  of  and  has  good  and  undisputed  title  to  the  Accounts 
purchased  by PURCHASER;

          (h)    Each Account offered for sale to PURCHASER is an accurate and
undisputed statement of obligations by Customer to CLIENT for a sum certain
which is due and payable in thirty days or less or on such other terms, as are
acceptable to PURCHASER in its discretion, which are expressly set forth on the
face of all invoices;

          (i)     Each Account offered for sale to PURCHASER is an accurate
statement of a bona fide sale, delivery and acceptance of merchandise or
performance of service by CLIENT to Customer;

          (j)     CLIENT does not own, control or exercise dominion over, in any
way whatsoever, the business of any Customer;

Purchasing Agreement-Page No. 4.

PUR.BIN 10\00



--------------------------------------------------------------------------------

          (k)    All financial records, statements, books or other documents of
CLIENT shown to PURCHASER by CLIENT at any time, either before or after the
signing of this Agreement are true and accurate in all material respects;

          (l)     CLIENT shall not, under any circumstances or in any manner
whatsoever, interfere with any of PURCHASER’S rights under this Agreement;

          (m)   CLIENT shall offer all of its Accounts to PURCHASER and will not
purchase or sell Accounts except to PURCHASER for the period of this Agreement;

          (n)    CLIENT will not transfer, pledge or give a security interest in
nor permit any lien upon any of its Collateral to any other party, except as
subordinated to PURCHASER;

          (o)     CLIENT shall not change or modify the terms of an original
Account with any Customer unless PURCHASER first consents to such change in
writing.  For example, CLIENT may not extend credit to a Customer beyond thirty
days without prior written consent from PURCHASER;

          (p)     CLIENT will maintain such insurance covering CLIENT’S business
and/or the property of CLIENT’S Customers as is customary for businesses similar
to the business of CLIENT and, at the request of PURCHASER, name PURCHASER as
loss payee of such insurance;

          (q)     CLIENT will notify PURCHASER in writing prior to any change in
CLIENT’S place of business, or, if CLIENT has or acquires more than one place of
business, or prior to any change in CLIENT’S principal executive office or the
office or offices where CLIENT’S books and records concerning Accounts are kept;

          (r)     CLIENT will immediately notify PURCHASER of any proposed or
actual change of CLIENT’S name, location, identity, legal entity or corporate
structure;

          (s)     CLIENT will, when requested by PURCHASER, execute any written
instruments and do any other things necessary to effectuate more fully the
purposes and provisions of this Agreement, including without limitation,
executing and filing financing statements in form and substance satisfactory to
PURCHASER.  Furthermore, CLIENT authorizes PURCHASER to execute and file
financing statements, as PURCHASER deems necessary, on CLIENT’s behalf;

          (t)     All of the Collateral is owned by CLIENT alone, free and clear
of all liens, claims, security interest(s) or encumbrances except those granted
to PURCHASER or those specifically disclosed in writing to PURCHASER;

          (u)     CLIENT will furnish  PURCHASER with financial  statements 
and  such other  information  as reasonably  requested by PURCHASER  from  time 
to time;

          (v)     CLIENT  will  furnish PURCHASER upon request satisfactory
proof of payment (unless such amount is being disputed in good faith) and/or
compliance with all Federal, State and/or local tax requirements;

          (w)     CLIENT will promptly notify PURCHASER of any attachment or any
other legal process levied against CLIENT or any of CLIENT’S Customers known to
CLIENT;

          (x)     CLIENT will not pledge the credit of PURCHASER to any person
or business for any purpose whatsoever;

          (y)     CLIENT will, immediately upon sale of Accounts to PURCHASER,
make proper entries on its books and records disclosing the absolute sale of
said Accounts to PURCHASER;

          (z)     CLIENT’S Federal Employment Identification Number is
88-0250473.

7.       DISPUTED  ACCOUNTS.

          7.1     Payment.     CLIENT  will  immediately  pay to PURCHASER the
full amount of any Account subject to a Customer Dispute of any kind whatsoever.

          7.2     Charge-Back.     If CLIENT does not fully settle a Customer
Dispute promptly and in good faith, PURCHASER may, in addition to any other
remedies under this Agreement, charge or sell back the Account to CLIENT.

          7.3     Invoicing Error.     Mistaken, incorrect and erroneous
invoicing, submitted by CLIENT to PURCHASER may, at PURCHASER’S discretion, be
deemed an Account subject to a Customer Dispute and be charged-back to CLIENT.

Purchasing Agreement-Page No. 5.

PUR.BIN 10\00



--------------------------------------------------------------------------------

          7.4     Notice and Settlement.     CLIENT must immediately notify
PURCHASER of any disputes between Customer and CLIENT.  PURCHASER may settle any
dispute directly with Customer.  Such settlement does not relieve CLIENT of
final responsibility for payment of such Account.

          7.5     Charge-Back Statement.     PURCHASER shall identify in writing
all charge-backs and provide to CLIENT a written statement thereof.  Said
statement shall be deemed an “ACCOUNT STATED” between CLIENT and PURCHASER as to
said charge-backs except for any errors of which CLIENT shall have notified
PURCHASER in writing within fifteen (15) days after the date of receipt by
CLIENT of said statement.

8.       CONFIDENTIALITY; DISPOSAL OF DOCUMENTS.

          8.1     Confidentiality.  PURCHASER agrees to hold in confidence and
trust and not to disclose any confidential information provided by CLIENT to
PURCHASER or learned directly or indirectly in connection with PURCHASER’S
rights under this Agreement or any documents related hereto (including, but not
limited to, confidential information provided by PURCHASER prior to the date of
this Agreement).  Notwithstanding the foregoing, PURCHASER may disclose such
confidential information on a need-to-know basis to further the purposes of this
Agreement to its employees and advisors who are under an obligation of
confidentiality.  Confidential information does not include information,
technical data or know-how which (i) is in the possession of PURCHASER at the
time of disclosure as shown by PURCHASER’S files and records immediately prior
to the time of disclosure; (ii) prior or after the time of disclosure becomes
public knowledge, not as a result of any action or inaction of PURCHASER; (iii)
is approved for release by CLIENT; or (iv) is required to be produced by
PURCHASER pursuant to statute, regulation, subpoena, criminal or civil
investigative demand or similar process, provided that PURCHASER provides CLIENT
with prompt written notice of such requirement to enable CLIENT to seek (with
the cooperation and reasonable efforts of PURCHASER) a protective order,
confidential treatment or other appropriate remedy.  Notwithstanding, PURCHASER
shall not be required to provide notice of a subpoena issued by a state or
federal court to CLIENT if prohibited to do so by the subpoena or issuing
agency.

          8.2     Disposal of Documents.  CLIENT authorizes PURCHASER, in its
sole discretion (and subject to Section 8.1 herein), to make computer images of
or to dispose of any documents, schedules, invoices or other papers delivered to
PURCHASER in connection with this Agreement at any time after said documents,
schedules, invoices or other papers have been delivered to PURCHASER.

9.       HOLD IN TRUST.

          CLIENT agrees that even though PURCHASER shall use its best efforts to
notify all of CLIENT’s Customers of the sale and assignment by CLIENT to
PURCHASER of certain Accounts, some payments may be sent directly to CLIENT
which are the sole and exclusive property of PURCHASER.  In such circumstance
CLIENT promises not to negotiate said check or other forms of payment, but to
hold same in trust and safekeeping for the benefit of PURCHASER and to turn over
to PURCHASER the exact form of payment received.  That is, CLIENT agrees to turn
over to PURCHASER promptly in kind any such check or other form of payment(s)
which are property of PURCHASER.

          In the event CLIENT receives a check, or other form of payment owing
to PURCHASER, but some portion of said payment is owing to CLIENT, CLIENT agrees
to turn over said payment in kind to PURCHASER, and PURCHASER will remit
CLIENT’S portion thereof, provided that CLIENT is not indebted to or in Default
with PURCHASER.

10.    FINANCIAL  RECORDS; AUDITS.

          10.1     CLIENT shall keep books of accounts and prepare financial
statements and shall cause to be furnished to PURCHASER the following (all of
the foregoing and following to be kept and prepared in accordance with generally
accepted accounting principles, unless CLIENT’S certified public accountants
concur in any changes therein and such changes are disclosed to PURCHASER and
are consistent with then generally accepted accounting principles): (I) as soon
as available, but not later than ninety (90) days after the close of each fiscal
year of CLIENT hereafter, audited financial statements of CLIENT, including
balance sheet, income statement, as at the end of such year provided by a firm
of independent certified public accountants reasonably acceptable to PURCHASER
and selected by CLIENT; (ii) as soon as available, but not later than thirty
(30) days after the end of each month hereafter, an unaudited balance sheet, a
year-to-date income statement, fairly presenting the financial position and
results of operations of CLIENT for such period; and (iii) such other data and
information (financial and otherwise) as PURCHASER, from time to time, may
reasonably request, bearing upon or related to the Collateral, CLIENT’S
financial condition and/or results of operations.

          10.2     PURCHASER (by any of its officers, employees or agents) shall
have the right, at any time during CLIENT’S usual business hours, to inspect any
of the business locations or premises of CLIENT, the Collateral, all books and
records related to the Accounts or the collection thereof, as well as those
related to CLIENT’S general business and financial condition, and the right at
any time to discuss CLIENT’S affairs and finances and the Accounts with any
attorney, accountant, creditor or Customer of CLIENT within the parameters of
Section 8.1.

11.    CONDITIONS PRECEDENT

          11.1     Conditions of Initial Purchase.   The obligation of PURCHASER
to make any purchase of Accounts under  the Agreement on the closing date is
subject to the satisfaction of the following conditions precedent:  (a)   All
Uniform Commercial Code  financing statements required or, in PURCHASER’S
opinion, advisable to be filed in order to create, in favor of the PURCHASER, a
perfected lien

Purchasing Agreement-Page No. 6.

PUR.BIN 10\00



--------------------------------------------------------------------------------

on the Collateral with respect to which a lien can be perfected by means of
filing a Uniform Commercial Code financing statement (or for the filing of an
application for certificate of title), shall have been properly filed in each
office in each jurisdiction in which such filings are  required or, in
PURCHASER’S opinion, advisable; and (b) all other documents and legal matters in
connection with the transactions contemplated by the Agreement and the other
agreements shall be satisfactory in form and substance to PURCHASER and its
counsel.

12.    EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT.

          12.1     Events of Default.   The occurrence of any one or more of the
following events shall constitute  an “Event of  Default” :  (a) CLIENT shall
receive payment on any Account and fails to deliver said payment to PURCHASER;
(b)  CLIENT or any person that is a guarantor of CLIENT shall fail to pay any
obligations to PURCHASER when due and payable or declared due and payable;  (c) 
CLIENT shall breach any material term, provision, covenant, warranty or
representation under this Agreement, or under any other agreements, contracts
between CLIENT and PURCHASER or obligation of CLIENT to PURCHASER which cannot
be cured or resolved within ten (10) days after notice of such breach by
PURCHASER to CLIENT;  (d) the appointment of any receiver or trustee of all or a
substantial portion of the assets of CLIENT;  (e)  CLIENT shall become insolvent
or unable to pay debts as they mature, shall make a general assignment for the
benefit of creditors or shall voluntarily file under any bankruptcy or similar
law;  (f) any involuntary petition in bankruptcy shall be filed against CLIENT
and not be dismissed or stayed  within 60 days;  (g) any levies of attachment,
executions, tax assessments or similar process shall be issued against the
Collateral and  shall not be released within ten days thereof;  (h) any
financial statements, profit and loss statements, borrowing certificates or
schedules, or other statements furnished by CLIENT to PURCHASER prove false or
incorrect in any material respect; (I)  CLIENT shall refuse to provide any
financial statements, profit and loss statements, borrowing certificates or
schedules, or other statements required by PURCHASER;  (j) any guarantor of the
liabilities and obligations shall be in default under any agreements to which it
is a party, or demand is made on any such guarantor under the terms of any
guaranty to which guarantor is a party; or (k) there shall occur any change in
the ownership control of CLIENT.

          12.2     Remedies.   Upon and after an Event of Default, PURCHASER
shall have the following rights and remedies: (a) All  of  the rights and
remedies of a secured party under the Uniform Commercial Code or other
applicable law, all of which rights and remedies shall be cumulative, and non
exclusive, to the extent permitted by law, in addition to any other rights and
remedies contained in this Agreement and in all of the other agreements; (b) 
The right to open mail to CLIENT and collect any and all amounts due CLIENT from
Account Debtors; (c)  The right to (I) enter upon the premises of CLIENT,
without any obligation to pay rent, through self-help and without  judicial
process,  without  first obtaining a final judgment or giving CLIENT notice and
opportunity for a hearing on the validity of PURCHASER’S claim, or any other
place or places where the Collateral is located and kept,  and remove the
Collateral  therefrom to the premises of PURCHASER or any agent of PURCHASER,  
for  such  time  as  PURCHASER  may  desire, in order to effectively collect or
liquidate the Collateral,  and/or  (ii) require CLIENT to assemble the
Collateral and make it available to PURCHASER at a place to be designated by
PURCHASER,  in its sole discretion; (d)  The right to (I) demand payment of the
Accounts; (ii) enforce payment of the Accounts, by  legal proceedings or
otherwise; (iii) exercise all the  CLIENT’S rights and remedies with respect to
the collection of the Accounts; (iv) settle, adjust, compromise, extend or renew
the Accounts; (v) settle,  adjust or compromise any legal proceedings brought to
collect the Accounts;  (vi)  if permitted by applicable law, sell or assign the
Accounts;  (vii)  discharge and release the Accounts; (viii) take control, in
any manner, of any item of payment or proceeds referred to  in Section 3.8; (ix)
prepare, file and sign CLIENT’S name on any proof of claim in bankruptcy or
similar document  against  any Account  Debtor; (x) prepare, file and sign
CLIENT’S name on any notice of lien, assignment or satisfaction of lien or
similar document in connection with the Accounts;  (xi) do all acts  and 
things  necessary, in PURCHASER’S  sole and commercially reasonable discretion,
to fulfill CLIENT’S obligations under this Agreement; (xii) endorse the name of
CLIENT upon any chattel paper,  document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to the Accounts and
inventory; (xiii) use  CLIENT’S stationery and sign the name of CLIENT to
verifications of the Accounts and notices  thereof  to Account  Debtors; (xiv) 
use the information recorded on or contained in any data processing equipment
and computer hardware and software relating to the Accounts and inventory to
which CLIENT has access; (xv) require CLIENT to repurchase the uncollected
Accounts; (xvi) cease purchasing Accounts from CLIENT; and (xvii) reduce the
advance rate on eligible Accounts;  (e)  The right to (I) sell or to otherwise
dispose of all or any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale or sales, with
such notice as may be required by law, in lots or in bulk, for cash or on
credit, all as PURCHASER, in its sole and commercially reasonable discretion,
may deem advisable; (ii) adjourn such sales from time to time, with  or without
notice; (iii) conduct such sales on  CLIENT’S premises or elsewhere and use
CLIENT’S premises without charge for such sales for such time or times as
PURCHASER may see fit; (iv)  use, in connection with any assembly or disposition
of the Collateral, without charge, CLIENT’S  labels, patents, copyrights, rights
of use of any name, trade secrets, trade names, trademarks and advertising
matter, or any property of a similar nature, as it pertains to the Collateral
used by CLIENT and PURCHASER may purchase all or any part of the Collateral at
public or, if permitted by law, private sale and, in  lieu of actual payment of
such purchase price, may set off the amount of such price against the
Liabilities.  The proceeds realized from the sale of any Collateral shall be
applied first to the reasonable costs, expenses and attorneys’ fees and expenses
incurred by PURCHASER for collection and for acquisition, completion,
protection, removal, storage, sale and delivery of the Collateral and  second to
Liabilities owed PURCHASER by CLIENT, and third, the balance, if any, shall be
immediately remitted to CLIENT.   If any deficiency shall arise, CLIENT shall
remain liable to PURCHASER therefor.

13.    MISCELLANEOUS.

          13.1     Expenses and Attorneys’ Fees.

          (a)       CLIENT will pay to PURCHASER a non-refundable fee in the
amount of    Five Hundred and  No/100 Dollars ($500.00)  to cover any and all
expenses and reasonable attorney’s fees that PURCHASER may incur in connection
with the documentation of this transaction.

Purchasing Agreement-Page No. 7.

PUR.BIN 10\00



--------------------------------------------------------------------------------

          (b)       CLIENT agrees to pay all costs and expenses (including
without limitation the reasonable attorney’s fees of PURCHASER’S legal  counsel)
incurred by PURCHASER in connection with the interpretation and enforcement of
PURCHASER’S rights under this Agreement, any other documents executed in
connection with this Agreement, and all amendments, modifications and
supplements thereof or thereto.

          13.2     Power of Attorney.     In order to carry out this Agreement
and avoid unnecessary notification to Customers, CLIENT irrevocably appoints
PURCHASER, or any person designated by PURCHASER, its special attorney in fact,
or agent, with power of substitution, and with power to: (a) strike out CLIENT’S
address on all invoices, accounts, etc. mailed to Customers and insert
PURCHASER’S address;  (b)  receive and open all mail addressed to CLIENT or to
CLIENT’S fictitious trade name via PURCHASER’S address, provided that PURCHASER
provides copies of such mail to CLIENT; (c) endorse the name of CLIENT or
CLIENT’S fictitious trade name on any checks or other evidences of payment that
may come into the possession of PURCHASER on Accounts purchased by PURCHASER or
pursuant to an Event of Default and on any other documents relating to any of
the Accounts or to Collateral; (d) upon the happening and continuance of an
Event of Default in CLIENT’S name, or otherwise, demand, sue for, collect, and
give releases for any and all monies due or to become due on Accounts; (e) upon
the happening and continuance of an Event of Default , compromise, prosecute, or
defend any action, claim or proceeding as to said Accounts; (f) upon the
happening of an Event of Default notify the Post Office authorities to change
the address for delivery of mail addressed to CLIENT to such address as
PURCHASER may designate; (g)  upon the happening and continuance of an Event of
Default , sell in whole or in part for cash, credit or property to others or to
itself at any public or private sale with respect to or otherwise deal with any
of the Collateral as fully and completely as if PURCHASER were the absolute
owner thereof;  (h) upon the happening and continuance of an Event of Default,
from time to time offer a trade discount to CLIENT’S Customers;  (i)  do any and
all things necessary and proper to carry out the purpose intended by this
Agreement.  The authority granted PURCHASER shall remain in full force and
effect until all assigned and purchased Accounts are paid in full and any
obligations of CLIENT to PURCHASER is discharged.

          13.3     Hold Harmless.     CLIENT shall hold PURCHASER harmless
against any Customer’s ill will arising from PURCHASER’S collecting or
attempting to collect any Accounts in a commercially reasonable manner.

          13.4     Binding on Future Parties.     This Agreement inures to the
benefit of and is binding upon the heirs, executors, administrators, successors
and assigns of the parties to it.

          13.5     Cumulative Rights.     All rights, remedies and powers
granted to PURCHASER in this Agreement, or in any note or other agreement given
by CLIENT to PURCHASER, are cumulative and may be exercised from time to time as
to all or any part of the pledged Collateral as PURCHASER in its discretion may
determine.

          13.6     Written Waiver.     PURCHASER may not waive its rights and
remedies unless the waiver is in writing and signed by PURCHASER.  A waiver by
PURCHASER of a right or remedy under this Agreement on one occasion is not a
waiver of the right or remedy on any subsequent occasion.

          13.7     Severability.     If any provision of this Agreement shall be
declared illegal or contrary to law, it is agreed that such provision shall be
disregarded and this Agreement shall continue in force as though such provision
had not been incorporated herein.

          13.8     Governing Law; Jurisdiction; Venue, Waiver of Jury Trial and
Service of Process.    

          (A)   THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA, APPLICABLE TO AGREEMENTS EXECUTED, DELIVERED AND PERFORMED
WITHIN SUCH STATE, AND CLIENT HEREBY AGREES TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN LOS ANGELES COUNTY, CALIFORNIA, AND WAIVE PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON CLIENT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE CERTIFIED MAIL DIRECTED TO CLIENT AT ITS ADDRESS AS IT APPEARS AT THE
BEGINNING OF THIS AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
FIVE (5) BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U. S.
MAILS, CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID.  CLIENT WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.  NOTHING IN THIS SECTION
SHALL AFFECT PURCHASER’S RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT PURCHASER’S RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST CLIENT OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION. 

          (B)  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR

Purchasing Agreement-Page No. 8.

PUR.BIN 10\00



--------------------------------------------------------------------------------

DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR
THERETO.  IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTIONS SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PART TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

          13.9     Entire Agreement.     This instrument contains the entire
Agreement between the parties.  Any addendum or modification hereto will be
signed by both parties and attached hereto.

          IN WITNESS WHEREOF, the parties hereunto have set their hand and seal
as of the day and year specified at the beginning hereof.

 

PROLONG SUPER LUBRICANTS, INC.

 

 

 

By:      /s/   ELTON ALDERMAN

 

 

--------------------------------------------------------------------------------

 

 

Elton Alderman, President

 

 

 

 

 

CORPORATE SEAL

STATE OF CALIFORNIA

COUNTY OF ORANGE

          Before me, the undersigned authority, on this date personally appeared
Elton Alderman, President of Prolong Super Lubricants, Inc., a Nevada
corporation,  known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that he executed the same for the
purposes and consideration therein expressed, in the capacity stated, and as the
act and deed of said corporation.

          Given under my hand and seal this 31 day of January, 2003.

 

 /s/   CHARLES WES HOWREY III  

 

--------------------------------------------------------------------------------

 

Notary Public

 

(S E A L)

 

My Commission Expires:

     November 6, 2006 

--------------------------------------------------------------------------------

 

Commission No. 1383274

 

Accepted this 26 day of

February, 2003

at Oklahoma City, Oklahoma.

 

“PURCHASER”

FIRST CAPITAL CORPORATION

which does business in California as

FC Commercial Corporation

 

By:

/s/   REBECCA THOMPSON

 

 

--------------------------------------------------------------------------------

 

 

Vice President

 

 

Purchasing Agreement-Page No. 9

PUR.BIN 10\00

 



--------------------------------------------------------------------------------

CORPORATE
GUARANTY AGREEMENT

1.          The undersigned, PROLONG INTERNATIONAL CORPORATION,  having offices
at 6 Thomas, Irvine, California 92618 (hereinafter called “Guarantor”) for value
received, the receipt and sufficiency of which is hereby acknowledged, and to
induce FIRST CAPITAL CORPORATION which does business in California as FC
Commercial Corporation, an Oklahoma corporation, having offices at 3520 NW 58th
Street, Oklahoma City, Oklahoma 73112  (hereinafter called “Purchaser”), at its
option, at any time or from time to time, to extend trade credit, with or
without security, to or for the account of PROLONG SUPER LUBRICANTS, INC.,
(hereinafter called “Client”), and at the special insistence and request of
Purchaser, Guarantor hereby jointly, severally and unconditionally guarantees
the prompt payment at maturity and the prompt performance when due of the
following (hereinafter called the “Liabilities”):  All indebtedness, obligations
and liabilities of any kind of Client to Purchaser.    

2.          This guaranty is an absolute, complete and continuing one, and no
notice of the Liabilities, of any extension of credit or of any financial
accommodation already or hereafter contracted by or extended to Client need be
given to Guarantor.  Client and Purchaser may amend, modify, supplement,
rearrange, extend for any period and/or renew from time to time, any Liabilities
without notice to the Guarantor and in such event Guarantor will remain fully
bound hereunder on such Liabilities.  Guarantor hereby expressly waives
presentment, demand, protest and notice of protest and dishonor on any and all
forms of the Liabilities, and also notice of acceptance of this Guaranty
Agreement, acceptance on the part of Purchaser being conclusively presumed by
its request for this Guaranty Agreement and delivery of the same to it.

3.          This guaranty shall remain effective until this Guaranty Agreement
has been expressly terminated.  Such termination shall be applicable only to
transactions having their inception after the effective date of termination and
shall not affect any rights or liabilities arising out of transactions having
their inception prior to such date even if subsequent to such termination the
Liabilities are modified, renewed, compromised, extended, or otherwise amended. 
This guaranty shall not apply to any Liabilities created after receipt by
Purchaser of written notice of its termination as to future transactions.

4.          Guarantor waives any right to require Purchaser  to (a) proceed
against Client, (b) proceed against or exhaust any security held from Client,
(c) have Client joined with Guarantor in any suit arising out of this Guaranty
Agreement and/or any of the Liabilities, or (d) pursue any other remedy in
Purchaser’s power whatsoever.  Guarantor waives any defense arising by reason of
any disability, lack of corporate authority or power, or other defense of Client
or any other guarantor of any of the Liabilities, other than satisfaction of the
Liabilities, and shall remain liable hereon regardless of whether Client or any
other guarantor be found not liable thereon for any reason.  Guarantor waives
any right to enforce any remedy which Purchaser now has or may hereafter have
against Client.

5.          If Guarantor fails to pay the Liabilities after notice by Purchaser
of Client’s failure to pay any Liabilities at maturity or upon demand, and if
Purchaser obtains the services of an attorney for collection of amounts owing by
Guarantor hereunder, or if suit is filed to enforce this Guaranty Agreement, or
if proceedings are had in any bankruptcy, probate, receivership or other
judicial proceedings for the establishment or collection of any amount owing by
Guarantor hereunder, or if any amount owing by Guarantor hereunder is collected
through such proceedings, Guarantor agrees to pay to Purchaser at Purchaser’s
offices Purchaser’s reasonable attorneys’ fees.

6.          Notwithstanding anything to the contrary in this Guaranty Agreement,
the Guarantor hereby irrevocably waives all rights Guarantor may have at law or
in equity (including, without limitation, any law subrogating the Guarantor to
the rights of the Purchaser) to seek contribution, indemnification, or any other
form of reimbursement from the Client, any other guarantor, or any other person
now or hereafter primarily or secondarily liable for any Liabilities of the
Client to the Purchaser, for any disbursement made by the Guarantor under or in
connection with this Guaranty Agreement or otherwise.

GUARANTY AGREEMENT - Page 1

Rev. 3/97



--------------------------------------------------------------------------------

7.          This Guaranty Agreement is and shall be in every particular
available to the successors and assigns of Purchaser and is and shall always be
fully binding upon the successors and assigns of each Guarantor herein,
notwithstanding that some or all of the Liabilities, the repayment of which this
Guaranty Agreement applies, may be actually accrued or incurred by the Client
after any bankruptcy, receivership, reorganization or other event affecting
either Guarantor herein.

8.          Any notice or demand to Guarantor under or in connection with this
Guaranty Agreement may be given and shall conclusively be deemed and considered
to have been given and received upon the deposit thereof, in writing, duly
stamped and addressed to either Guarantor at the address of either Guarantor
appearing on the records of Purchaser, in the U. S. mail, but actual notice,
however given or received, shall always be effective.

9.          Guarantor is presently informed of the financial condition of the
Client and of all other circumstances which a diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Liabilities. 

10.        Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

11.  THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, APPLICABLE TO AGREEMENTS EXECUTED, DELIVERED AND PERFORMED WITHIN
SUCH STATE, AND GUARANTOR HEREBY AGREES TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN LOS ANGELES COUNTY, CALIFORNIA, AND WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY CERTIFIED MAIL DIRECTED TO GUARANTOR AT HIS ADDRESS AS IT
APPEARS AT THE BEGINNING OF THIS AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED
TO BE COMPLETED FIVE (5) BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED
IN THE U.S. MAILS, CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID. 
GUARANTOR WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION
TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH
LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.  NOTHING IN
THIS SECTION SHALL AFFECT PURCHASER’S RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR AFFECT PURCHASER’S RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST GUARANTOR OR HIS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION.

12.   EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR
THERETO.  IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTIONS SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

GUARANTY AGREEMENT - Page 2

Rev. 3/97



--------------------------------------------------------------------------------

          WITNESS THE EXECUTION HEREOF, under the hand and seal of the
undersigned, this the 31st day of January, 2003.

 

GUARANTOR

 

PROLONG INTERNATIONAL CORPORATION

 

 

 

By:

/s/   ELTON ALDERMAN

 

 

--------------------------------------------------------------------------------

 

 

Elton Alderman, President

ATTEST:

/s/   THOMAS C. BILLSTEIN

 

--------------------------------------------------------------------------------

 

Thomas C. Billstein, Secretary

 

 

CORPORATE SEAL

 

GUARANTY AGREEMENT - Page 3

Rev. 3/97

 